882 F.2d 141
Johnny Paul PENRY, Petitioner-Appellant,v.James A. LYNAUGH, Interim Director, Texas Department ofCorrections, Respondent-Appellee.
No. 87-2466.
United States Court of Appeals,Fifth Circuit.
Aug. 15, 1989.

Curtis C. Mason, Staff Counsel for Inmates, Texas Dept. of Corr., Huntsville, Tex., for petitioner-appellant.
Paula C. Offenhauser, Asst. Atty. Gen., Austin, Tex., for respondent-appellee.
Appeals from the United States District Court for the Eastern District of Texas;  William M. Steger, Judge.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before REAVLEY and GARWOOD, Circuit Judges.*
PER CURIAM:


1
The Supreme Court has concluded that the jury was not provided with a vehicle for responding to the mitigating evidence of Penry's mental retardation and abused background, and the Court has ordered that Penry be resentenced.  Penry v. Lynaugh, --- U.S. ----, 109 S. Ct. 2934, 106 L. Ed. 2d 256 (1989).


2
Accordingly, the district court's judgment denying the writ is reversed, and the cause is remanded to that court for an order complying with the directions of the Supreme Court.



*
 Acting as a panel quorum as in original decision at 832 F.2d 915